DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
Claim 1: the RF port is configured to be connected to a driven element of the parasitic array antenna
Claims 5 and 13: the RF switch 
Claim 9: the RF & DC port is connected to the RF & DC port of the internal bias tee
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 objected to because of the following informalities:  
In claim 1, lines 12-13, “each switch” does not have exact antecedent basis. This phrase should be corrected to “each switch of the plurality of manual switches”.
In claim 1, line 14, “the switches” does not have exact antecedent basis. This phrase should be corrected to “the plurality of manual switches”.
Claims 2-14 are objected to due to their dependence therefrom. 
 Appropriate correction is required.
Claim 5 objected to because of the following informalities:  
In claim 5, line 1, “each switch” does not have exact antecedent basis. This phrase should be corrected to “each switch of the plurality of manual switches”.
Appropriate correction is required.
Claims 9-10 and 12-13 objected to because of the following informalities:  
In claim 9, line 4, “the RF & DC port” should be corrected to “the external bias tee’s RF & DC port” to clarify which port is being referred to. 
Claims 10 and 12-13 are objected to due to their dependence therefrom.

Allowable Subject Matter
Claims 1-14 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates the claims are allowable.
	Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a switchboard controller comprising: a frame having front and back sides; an enclosure mounted to the front side, wherein an interior of the enclosure is shielded from radio frequency (RF) interference, and wherein an exterior surface of the enclosure is configured such that a parasitic array antenna may be mounted thereto; an internal bias tee mounted within the enclosure, the internal bias tee having an RF port, a direct current (DC) port, and an RF & DC port, wherein the RF port is configured to be connected to a driven element of the parasitic array antenna, and the RF & DC port is configured to be connected to an RF and DC source; a voltage regulator mounted within the enclosure and electrically connected to the DC port; and a plurality of manual switches electrically connected to the voltage regulator, each switch operatively connected to a separate parasitic element of the parasitic array antenna, wherein the switches are mounted on the back side in a 2-dimensional pattern that is similar to the physical layout of the parasitic elements.
	Pritchett (US 5767807 A) teaches a parasitic array antenna and a voltage regulator; and a plurality of manual switches electrically connected to the voltage regulator, each switch operatively connected to a separate parasitic element of the parasitic array antenna, wherein the switches are mounted on the back side in a 2-dimensional pattern that is similar to the physical layout of the parasitic elements.
	Bellamy (US 20110249831 A1) teaches an internal bias tee having an RF port, a direct current (DC) port, and an RF & DC port, wherein the RF port is configured to be connected to a driven element of the parasitic array antenna, and the RF & DC port is configured to be connected to an RF and DC source.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: a frame having front and back sides; an enclosure mounted to the front side, wherein an interior of the enclosure is shielded from radio frequency (RF) interference, and wherein an exterior surface of the enclosure is configured such that a parasitic array antenna may be mounted thereto; an internal bias tee mounted within the enclosure.
Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the claimed elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 2-14 are dependent therefrom and are included in the allowable subject matter. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to drawing and objections to claims 1-14, as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
05/04/2022